Citation Nr: 0201124	
Decision Date: 02/04/02    Archive Date: 02/11/02	

DOCKET NO.  01-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of disability compensation 
benefits in the calculated amount of $2,778.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel 


INTRODUCTION

The veteran had active service from October 1977 to May 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office, (RO) 
Committee on Waivers and Compromises, in St. Petersburg, 
Florida, denying waiver of recovery of an overpayment of VA 
disability compensation benefits because of the veteran's bad 
faith.  


FINDINGS OF FACT

1.  The veteran was divorced September 1998 and remarried in 
May 1999; he did not notify VA of the September 1998 divorce, 
and May 1999 marriage until August 2000, and he was in 
receipt of additional benefits for a spouse during this time.  

2.  The veteran's failure to notify the VA of his 
September 1998 divorce was done with knowledge that the 
likely consequences of that failure would be that he would 
continue to receive additional benefits for a spouse, even 
though he was aware that a reduction in his benefits was 
required until at least his remarriage in May 1999.  

3.  Following the veteran's remarriage in May 1999, the 
record does not demonstrate that the veteran's failure to 
notify the VA of his September 1998 divorce and May 1999 
marriage was done with knowledge that the likely consequences 
of that failure would be that he would continue to receive 
additional benefits for a spouse to which he was not 
entitled.  

4.  The overpayment created following the veteran's 
remarriage in May 1999 was due to the fault of the veteran 
without any fault on the part of the VA, the veteran did not 
change his position to his detriment in reliance on the 
additional compensation for a spouse, and recovery of the 
overpayment would not result in undue hardship, but failure 
to make restitution would not result in any unfair gain to 
the veteran and would defeat the purpose of the payment of 
additional compensation for a spouse, following the May 1999 
marriage.


CONCLUSIONS OF LAW

1.  Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of disability compensation 
benefits for the period from September 1998 through May 1999, 
in the amount of $918.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5302 (West 1991 and Supp. 2001) 38 C.F.R. § 1.965 (2001)

2.  Bad faith, misrepresentation, and fraud are not shown 
regarding the overpayment created beginning June 1, 1999, and 
recovery of this portion of the overpayment in the amount of 
$1,860 would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5302; 
38 C.F.R. §§ 1.963, 1.965 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. § 5100 et seq. (West Supp. 2001)).  See 
also recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that the veteran 
has been afforded two personal hearings and has submitted 
financial status reports, as well as submitting financial 
information during his personal hearing in March 2001.  The 
veteran and his representative have been provided with a 
statement of the case advising them of the evidence 
considered, governing legal criteria, and the reason for the 
decision reached.  Therefore, the VA has complied with the 
VCAA and the Board concludes that it may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

I.  Bad Faith

The veteran filed initial claims for compensation in 
February and July 1997.  The February claim indicated that he 
had been married and that his marriage was terminated.  The 
July claim indicated that he continued to be married.  A 
February 1998 letter to the veteran notified him of his 
initial award of disability compensation benefits.  

In a letter and declaration of status of dependents, both 
dated in August 1998, and received in August and 
September 1998, the veteran indicated that he desired to 
receive additional benefits for his spouse.  He reported that 
he remained married, but separated.  He indicated that he 
contributed $700 per month for spousal support.  

An October 1998 letter to the veteran advised him that his 
disability compensation award had been amended and included 
additional benefits for his spouse.  It informed him that he 
must immediately notify VA if there was any change in the 
number or status of his dependents and his failure to quickly 
tell VA of a dependency change would result in an overpayment 
which must be repaid.  An October 1999 VA letter to the 
veteran informed him of another amendment to his award.  This 
letter also notified him that he was receiving additional 
benefits for his spouse, identifying his spouse by name.  He 
was again informed that he must immediately notify VA if 
there was any change in the status of his dependents.  

An August 2000 declaration of status of dependents, submitted 
by the veteran, reflects that his first marriage had 
terminated on September 24, 1998, and he had remarried on 
May 5, 1999.  

A January 2001 statement from the veteran reflects that he 
called the VA in September 1998 to notify them that he was no 
longer married.  Testimony offered during the veteran's 
personal hearings reflects that he was not aware of the 
divorce until November 1999.  It also indicates that he 
notified the VA in November 1999, May 1999, and August 1999 
of the divorce as well as the remarriage, beginning in 
May 1999.  

A review of VA treatment records reflects that in June 1998 
the veteran indicated that he had signed divorce papers and 
agreed to pay $500 monthly to his spouse.  An October 6, 
1998, treatment record reflects that the veteran reported 
that his divorce was finalized and that he had obtained 
Social Security that compensated for the alimony he was 
paying.  A November 25, 1998, treatment record indicates that 
the veteran reported that he was separated from his wife.  

During the veteran's personal hearings he also testified that 
he had not received the letters informing him that he was 
being paid additional benefits for a spouse.  The evidence of 
record reflects that the October 1998 and October 1999 
letters to the veteran informing him of amendments to his 
award were mailed to his address of record, and there is no 
indication that these letters were returned to the VA.  These 
letters are presumed to have been properly mailed and the 
Board concludes that in the absence of any official evidence 
indicating that these letters were not properly mailed, a 
preponderance of the evidence supports a finding that the 
October 1998 and October 1999 letters to the veteran 
notifying him of amendments to his award and the payment of 
additional benefits for a spouse were properly mailed and 
received by the veteran.  See 38 C.F.R. § 3.1(q).

The law precludes waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery, or the collection of 
such indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

The record reflects that the veteran was notified in 
October 1998 and October 1999 that he was in receipt of 
additional benefits for his spouse.  As noted above, a 
preponderance of the evidence supports a finding that the 
veteran received these letters.  The record further indicates 
the veteran's awareness of his entitlement to receive 
additional benefits for his spouse, based upon his 
August 1998 application for those benefits.  Further, the 
veteran was aware that following his application for those 
benefits, he received an increase in his benefits on the 
basis of receiving additional benefits for a spouse.  There 
is no evidence of record indicating that the veteran was not 
aware that he could receive additional benefits for a spouse 
from September 1998 and thereafter, and there is no evidence 
of record that he was not aware that he was, in fact, 
receiving additional benefits for a spouse from 
September 1998 and thereafter.  Rather, all of the evidence 
indicates that the veteran was aware that he was entitled to 
receive additional benefits for a spouse, and that he was 
receiving those benefits from September 1998 and thereafter.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran did not have knowledge that he could 
receive and was receiving additional benefits on account of 
having a spouse from September 1998 and thereafter.  

The record reflects that the veteran was divorced in 
September 1998 and the evidence of record indicates that the 
veteran has variously reported when he became aware of that 
circumstance, with reports indicating that he notified the VA 
in September or November 1998, and a treatment record 
indicating that the veteran was aware that his divorce was 
final in early October 1998.  Although the veteran has 
testified that he reported the divorce to the VA at various 
times, including indicating that some reports were made by 
facsimile transmission, a review of the facsimile 
transmissions referred to by the veteran indicates that these 
transmissions did not include any reference to a 
September 1998 divorce.  In the absence of any official 
record indicating that the veteran contacted VA, prior to 
August 2000, to report his divorce, and the absence of any 
such report in the facsimile transmissions referred to, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran informed VA of the 
September 1998 divorce prior to August 2000.  

In light of the above analysis, a preponderance of the 
evidence supports a finding that the veteran could have 
communicated his divorce to the VA if he desired, but he 
intentionally remained silent in order to have an unfair 
advantage with knowledge that he would receive more benefits 
than to which he was entitled, resulting in an overpayment in 
his account for the period following the September 1998 
divorce through May 1999.  As a result of the veteran's 
deceptive silence, he was paid an amount of disability 
compensation benefits greater than that to which he was 
entitled during the period following the September 1998 
divorce through May 1999, resulting in a loss to the 
Government.  Therefore, the veteran acted with bad faith for 
the period following the September 1998 divorce through 
May 1999 and waiver of recovery of the overpayment of 
disability compensation benefits in the amount of $918 that 
accrued during this time is precluded without consideration 
of equity and good conscience.  

In arriving at the amount of $918, the Board has considered 
termination of the award of additional compensation for the 
veteran's spouse as of the last day of September 1998.  
38 C.F.R. § 3.501(d)(2) (2001).  Therefore, the veteran would 
have continued to be entitled to additional compensation for 
his spouse through September 1998.  Further, with respect to 
the veteran's remarriage in May 1999, payment of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2001).  Therefore, the veteran 
would not have been entitled to additional compensation for a 
spouse prior to June 1, 1999.  Therefore, the veteran's 
receipt of an additional $114 during each October and 
November, and an additional $115 per month from December 
through May would constitute the portion of the overpayment 
attributable to the period between the September 1998 
divorce, and the May 1999 marriage.  

With respect to the overpayment created following the 
May 1999 marriage, i.e., beginning June 1, 1999, the record 
before the Board does not eliminate the possibility that the 
veteran might not have been aware of governing legal criteria 
requiring the termination and restart of additional 
compensation benefits for a spouse.  Therefore, the 
possibility exists that the veteran might have believed that 
since he was remarried in May 1999, he was then entitled to 
receive additional benefits for a spouse.  Therefore, the 
Board is unable to conclude that following the veteran's 
May 1999 remarriage that his failure to notify the VA was 
undertaken with intent to seek an unfair advantage.  
Therefore, the record does not support a finding that there 
was bad faith, misrepresentation, or fraud, with respect to 
the overpayment created after June 1, 1999, following the 
May 1999 marriage.  

II.  Equity and Good Conscience

Recovery of an overpayment of VA benefits may be waived, if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, where collection of the debt would 
cause the debtor undue financial hardship by depriving him of 
basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The record does not indicate that the veteran notified the VA 
prior to August 2000 of his September 1998 divorce and 
May 1999 remarriage.  Although the veteran has asserted 
otherwise, the Board concludes, based upon the above analysis 
regarding this notification, that a preponderance of the 
evidence is against a finding that the veteran notified the 
VA prior to August 2000 of the September 1998 divorce and 
May 1999 remarriage.  Following the veteran's notification, 
the VA promptly undertook to adjust the veteran's award.  
There is no evidence that there was fault on the part of the 
VA in creating the overpayment, and it was the veteran's 
failure to promptly report the September 1998 divorce and 
May 1999 remarriage, that created the overpayment.  
Therefore, the sole fault in creation of the overpayment lies 
with the veteran.  

The veteran submitted a financial status report in 
October 2000, and during his personal hearing in March 2001 
provided information updating this report that has been 
entered on the report in red.  The updated information 
indicates that the veteran's positive monthly cash flow, 
i.e., the amount his income exceeds expenses, is 
approximately $2,500.  He submitted a further report in 
October 2001 indicating a positive monthly cash flow of $600.  
There is no indication that collecting the debt would cause 
the veteran undue financial hardship or that he has changed 
his position to his detriment in reliance on the additional 
compensation he received for a spouse from June 1, 1999, on.  
However, the purpose of the additional compensation from 
June 1, 1999, and thereafter, was to provide the veteran 
additional monetary benefits on account of him having a 
spouse.  The record reflects that he did in fact have a 
spouse during that time frame.  Therefore, failure to make 
restitution would not result in unjust enrichment, because 
the veteran would have been entitled to the funds that he 
received from June 1, 1999, in light of his May 1999 
remarriage, if he had made proper application.  In balancing 
all of the factors, the Board concludes that the evidence is 
in equipoise with respect to whether or not it would be 
against equity and good conscience to recover the overpayment 
of disability compensation benefits from June 1, 1999, in the 
amount of $1,860.  In resolving all doubt in the veteran's 
behalf, waiver of recovery of the overpayment in the amount 
of $1,860 is warranted.  

The $1,860 overpayment figure is arrived at by deducting the 
$918 overpayment from the original overpayment in the 
calculated amount of $2,778.  



ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the calculated amount of $918 for 
the period following the September 1998 divorce through 
May 1999 is denied.

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $1,860 for the period 
from June 1, 1999, and thereafter is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

